                     Case 19-11240-LSS             Doc 524       Filed 08/07/19        Page 1 of 9



                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    FTD Companies, Inc., et al.,1
                                                                   Case No. 19-11240 (LSS)
                                         Debtors.
                                                                   (Jointly Administered)


                   DECLARATION OF STEVE BLOOM IN SUPPORT OF
                  THE SALE OF THE FTD ASSETS AND RESTRUCTURED
             PROFLOWERS BUSINESS TO GATEWAY MERCURY HOLDINGS, LLC

                     I, Steve Bloom, hereby declare under penalty of perjury and pursuant to 28 U.S.C.

§ 1746 that the following is true and correct to the best of my knowledge and belief:

                     1.       I am an Executive Director at Moelis & Company LLC ("Moelis"),

an investment banking firm with its principal office located at 399 Park Avenue, 5th Floor, New

York, New York 10022. I am authorized to make this declaration (this "Declaration") on behalf

of Moelis.

                     2.       Moelis is the investment banker and financial advisor for the debtors and

debtors in possession in the above-captioned chapter 11 cases (collectively, the "Debtors") with

respect to the Debtors' FTD Sale Process (as defined in the Motion (as defined below)), and as set

forth more fully in the Moelis Retention Application.2



1            The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
             numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
             Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
             (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
             Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
             Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
             Drive, Downers Grove, IL 60515.
2            On July 2, 2019, the Court entered an order [Docket No. 292] granting the Debtors' Application for Entry of




RLF1 21830890v.1
                   Case 19-11240-LSS           Doc 524       Filed 08/07/19        Page 2 of 9



                   3.     I submit this Declaration in support of the Motion of the Debtors for Entry

of Orders (I)(A) Approving Bidding Procedures for the Sale of Substantially all of the Debtors'

Assets, (B) Authorizing the Debtors to Enter into One or More Stalking Horse Agreements and to

Provide Bidding Protections Thereunder, (C) Scheduling an Auction and Approving the Form and

Manner of Notice thereof, (D) Approving Assumption and Assignment Procedures, (E) Scheduling

a Sale Hearing and Approving the Form and Manner of Notice thereof and (F) Granting Related

Relief; (II)(A) Approving the Sale of the Debtors' Assets Free and Clear of Liens, Claims, Interests

and Encumbrances, (B) Approving the Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief [Docket No. 82] (the "Motion").3

                   4.     In particular, I submit this Declaration in support of (a) the Debtors' decision

to transfer the FTD Assets and the Restructured ProFlowers Business (collectively, the "Purchased

Assets") pursuant to that certain Second Amended and Restated Asset Purchase Agreement, dated

as of July 31, 2019, by and among Gateway Mercury Holdings, LLC ("Gateway"), as purchaser,

and FTD, Inc., Florists' Transworld Delivery, Inc., FTD.COM Inc., FTD.CA, Inc., Provide

Commerce, LLC, FlowerFarm, Inc. and Bloom That, Inc., as sellers (the "Gateway Purchase

Agreement" and, the sale transactions contemplated thereby, the "Gateway Sale"), substantially in

the form attached as Exhibit A to the Notice of Auction Results in Connection with the Sale of the

FTD Assets and the Restructured ProFlowers Business [Docket No. 499]; and (b) my opinions

that (i) the Purchased Assets have been thoroughly marketed and (ii) the Gateway Successful Bid



         an Order (I) Authorizing the Employment and Retention of Moelis & Company LLC as Financial Advisor
         and Investment Banker to the Debtors Effective Nunc Pro Tunc to the Petition Date, (II) Waiving Certain
         Information Requirements Imposed by Local Rule 2016-2 and (III) Granting Related Relief [Docket No. 80]
         (the "Moelis Retention Application").
3        Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
         terms in the Motion or the Bloom Declarations (as defined below), as applicable.

                                                       -2-

RLF1 21830890v.1
                   Case 19-11240-LSS      Doc 524      Filed 08/07/19   Page 3 of 9



(as defined below) is the highest or otherwise best bid submitted at the Auction for the Purchased

Assets.

                   5.    Except as otherwise indicated, all statements set forth in this Declaration

are based on (a) my direct personal knowledge of the Debtors, (b) information learned from my

review of relevant documents, (c) information provided to me by Moelis employees working with

me in connection with the Debtors' Sale Process, (d) information provided to me by, or discussions

with, the Debtors' management team or the Debtors' other advisors or (e) my opinion based upon

my experience. If called to testify, I could and would competently testify to the facts and the

opinions set forth herein.

                                           Qualifications

                   6.    Moelis is an international investment banking and financial advisory firm,

a registered broker-dealer with the United States Securities and Exchange Commission and a

member of the Financial Industry Regulatory Authority. Moelis has approximately 840 employees

based in 15 offices located in North America, South America, Europe, the Middle East and Asia.

Moelis provides a broad range of investment banking and financial advisory services to clients,

including with respect to general corporate finance; mergers, acquisitions and divestitures;

corporate restructurings; special committee assignments and capital raising.

                   7.    Moelis and its professionals have extensive experience with advising

distressed companies in connection with their in- and out-of-court reorganization efforts, including

in connection with large, complex chapter 11 proceedings. Moelis has served as financial advisor

and/or investment banker to debtors and other key constituents in numerous recent chapter 11

cases. See, e.g., In re Hexion Holdings LLC, Case No. 19-10684 (KG) (Bankr. D. Del. May 15,

2019); In re Aegean Marine Petroleum Network Inc., Case No. 18-13374 (MEW) (Bankr.

                                                 -3-

RLF1 21830890v.1
                   Case 19-11240-LSS     Doc 524     Filed 08/07/19   Page 4 of 9



S.D.N.Y. Feb. 20, 2019); In re Parker Drilling Company, Inc., Case No. 18-36958 (MI) (Bankr.

S.D. Tex. Jan. 15, 2019); In re ATD Corporation, Case No. 18-12221 (KJC) (Bankr. D. Del. Nov.

5, 2018); In re Aralez Pharmaceuticals US Inc., No. 18-12425 (MG) (Bankr. S.D.N.Y. Nov. 1,

2018); In re iHeartMedia, Inc., No. 18-31274 (MI) (Bankr. S.D. Tex. July 24, 2018); In re Global

A&T Electronics Ltd., Case No. 17-23931 (RDD) (Bankr. S.D.N.Y. Feb. 26, 2018); In re Toys

'R Us, Inc., Case No. 17-34665 (KLP) (Bankr. E.D. Va. Nov. 21, 2017); In re TK Holdings, Inc.,

Case No. 17-11375 (Bankr. D. Del. Aug. 30, 2017); In re Basic Energy Services, Inc., Case

No. 16-12320 (KJC) (Bankr. D. Del. Nov. 17, 2016); In re Allied Nevada Gold Corp., No. 15-

10503 (MFW) (Bankr. D. Del. April 15, 2015); In re ITR Concession Co. LLC, No. 14-34284

(Bankr. N.D. Ill. Oct. 28, 2014); In re GSE Envt'l, Inc., No. 14-11126 (MFW) (Bankr. D. Del. May

30, 2014); In re MACH Gen, LLC, No. 14-10461 (MFW) (Bankr. D. Del. Apr. 11, 2014); In re

Sorenson Commc'ns, Inc., Case No. 14-10454 (BLS) (Bankr. D. Del. Mar. 25, 2014); In re MPM

Silicones, LLC, Case No. 14-22503 (RDD) (Bankr. S.D.N.Y. May 16, 2014); In re Cengage

Learning, Inc., Case No. 13-44106 (ESS) (Bankr. E.D.N.Y. Sept. 13, 2013); In re OSH 1

Liquidating Corp. f/k/a Orchard Supply Hardware Stores Corp., Case No. 13-11565 (CSS) (Bankr.

D. Del. July 15, 2013); In re Revel AC, Inc., Case No. 13-16253 (JHW) (Bankr. D.N.J. Apr. 17,

2013); In re AMF Bowling Worldwide, Inc., Case No. 12-36495 (KRH) (Bankr. E.D. Va. Dec. 20,

2012); In re Residential Capital, LLC, No. 12-12020 (MG) (Bankr. S.D.N.Y. Aug. 30, 2012); and

In re AMR Corp., No. 11-15463 (SHL) (Bankr. S.D.N.Y. Mar. 7, 2012).

                            The Debtors' Continued Marketing Efforts

                   8.    As set forth in greater detail in the (a) Declaration of Steve Bloom in

Support of the Bidding Procedures Motion [Docket No. 180] and (b) Declaration of Steve Bloom

in Support of the Gateway Stalking Horse Motion [Docket No. 197] (together, the "Bloom

                                               -4-

RLF1 21830890v.1
                   Case 19-11240-LSS           Doc 524        Filed 08/07/19        Page 5 of 9



Declarations"), the Debtors engaged Moelis in July 2018 to serve as their investment banker in

connection with their review of strategic alternatives, including to design and execute the FTD

Sale Process.

                   9.     The Debtors, with the assistance of Moelis, also conducted a robust

postpetition marketing process for the Purchased Assets. Following the entry of the Bidding

Procedures Order4, the Debtors filed and served the Notice of Sale, Bidding Procedures, Auction,

Sale Hearing and other Deadlines Related Thereto [Docket No. 215] on, among others, all parties

known to the Debtors as having expressed an interest in a transaction involving the Purchased

Assets in the preceding 12 months, and published the same in USA Today and the Chicago Tribune

(see Docket No. 287). Further, in addition to conducting an extensive prepetition outreach process,

promptly following the commencement of these chapter 11 cases, Moelis contacted 32 parties on

behalf of the Debtors, including 9 potential strategic buyers and 23 potential financial sponsors, to

solicit interest in a sale transaction involving the Purchased Assets.5 As a result of these efforts,

the Debtors ultimately received three Qualified Bids for the Purchased Assets. Among these

Qualified Bids was the Gateway Stalking Horse Bid (as defined below).

                   10.    The Debtors determined it was in the best interests of their businesses,

restructuring efforts and stakeholders to pursue a stalking horse transaction with Gateway for the

sale of the Purchased Assets for a purchase price of approximately $95 million, as reflected in that



4        On June 25, 2019, the Court entered the Order (I) Approving Bidding Procedures for the Sale of Substantially
         all of the Debtors' Assets, (II) Authorizing the Debtors to Enter Into One or More Stalking Horse Agreements
         and to Provide Bidding Protections Thereunder, (III) Scheduling an Auction and Approving the Form and
         Manner of Notice Thereof, (IV) Approving Assumption and Assignment Procedures, (V) Scheduling a Sale
         Hearing and Approving the Form and Manner of Notice Thereof and (VI) Granting Related Relief [Docket
         No. 201] (the "Bidding Procedures Order").
5        Of those 32 parties, 25 executed a non-disclosure agreement with the Debtors, but ultimately declined to
         pursue a transaction, and four parties declined to execute a non-disclosure agreement with the Debtors.

                                                       -5-

RLF1 21830890v.1
                   Case 19-11240-LSS      Doc 524      Filed 08/07/19   Page 6 of 9



certain Amended and Restated Asset Purchase Agreement, dated as of June 19, 2019 (the "Gateway

Stalking Horse Agreement" and the terms thereof, the "Gateway Stalking Horse Bid"),

substantially in the form attached as Exhibit B to the Motion of the Debtors for Entry of an Order

(I) Authorizing the Debtors to Provide Bidding Protections in Accordance with the Bidding

Procedures and the Gateway Stalking Horse Agreement and (II) Granting Related Relief [Docket

No. 185]. After taking account of certain estimated working capital adjustments contained in the

Gateway Stalking Horse Agreement, the Debtors expected to realize approximately $86 million in

gross proceeds upon a closing of the sale contemplated by the Gateway Stalking Horse Bid (based

on the Debtors' management team's forecast of working capital at closing).

                   11.   I believe that executing the Gateway Stalking Horse Agreement was a

critical step in support of the Debtors' ability to conduct a competitive Auction and to obtain the

highest or otherwise best bid for the Purchased Assets under the circumstances of these chapter 11

cases.

                   12.   Following entry into the Gateway Stalking Horse Agreement, the Debtors,

with the assistance of Moelis, continued working with parties that had expressed interest in a

potential transaction involving the Purchased Assets, to enable such parties to be in a position to

submit Qualified Bids by the Bid Deadline and participate in the Auction.

                   13.   Given the marketing process for the Purchased Assets, the number of parties

contacted in connection therewith and the extensive diligence conducted by potential purchasers,

I believe that the Purchased Assets have been thoroughly marketed.

                                   The Debtors' Auction Process

                   14.   To allow themselves to evaluate bids and work with bidders to improve their

bids, the Debtors, in consultation with the Consultation Parties, rescheduled the Auction from July

                                                 -6-

RLF1 21830890v.1
                   Case 19-11240-LSS          Doc 524       Filed 08/07/19       Page 7 of 9



22, 2019 to July 31, 2019. In accordance with the Bidding Procedures Order, the Debtors filed

and served on the Sale Notice Parties, including all parties that had expressed an interest in a

transaction involving the Purchased Assets, a Notice of Adjournment of Auction and Sale Hearing

for (A) the FTD Assets and Provide Commerce and (B) Gourmet Foods and (II) Extension of

Certain Deadlines Set Forth in the Bidding Procedures [Docket No. 420] (see Docket No. 439).

                   15.    As set forth above, in addition to the Gateway Stalking Horse Bid, the

Debtors received two additional Qualified Bids for the Purchased Assets.

                   16.    After a thorough analysis of the three Qualified Bids, the Debtors, with the

advice of Moelis and their other advisors and in consultation with the Consultation Parties,

determined that the Qualified Bid submitted by Vine Holding Corporation ("Vine") was a higher

bid than the Gateway Stalking Horse Bid and would serve as the Baseline Bid at the Auction for

the Purchased Assets (the "Vine Baseline Bid").6 The Vine Baseline Bid included a purchase price

of approximately $102.5 million. After taking account of certain estimated working capital

adjustments and the Termination Payment the Debtors would be obligated to pay Gateway upon

the closing of an Alternative Transaction, the Debtors expected to realize approximately $90.1

million in gross proceeds upon the closing of a sale on the terms set forth in the Vine Baseline Bid

(based on the Debtors' management team's forecast of working capital at closing).

                   17.    After deliberating with their advisors and consulting with the Consultation

Parties, the Debtors determined that, after the initial overbid for the Purchased Assets, Qualified

Bidders would be required to submit successive bids in increments of no less than $1 million

(the "Minimum Overbid Amount") to proceed to the next round of bidding.




6        The Vine Baseline Bid was not deemed a Qualified Bid until July 30, 2019.

                                                      -7-

RLF1 21830890v.1
                   Case 19-11240-LSS     Doc 524      Filed 08/07/19     Page 8 of 9



                   18.   Prior to the commencement of the Auction, the Debtors notified each of the

parties that had submitted Qualified Bids of their status as Qualified Bidders eligible to participate

in the Auction, the selection and material terms of the Vine Baseline Bid and the Minimum

Overbid Amount.

                   19.   In accordance with the Bidding Procedures Order and the Bidding

Procedures, on July 31, 2019, the Debtors held an Auction. Ultimately, Gateway and Vine were

the only Qualified Bidders that elected to participate in the Auction for the Purchased Assets.

                   20.   The Auction concluded after several rounds of robust and competitive

bidding. After careful deliberation with their advisors and consulting with the Consultation

Parties, the Debtors selected the final bid submitted by Gateway as the highest or otherwise best

bid for the Purchased Assets (the "Gateway Successful Bid"). The Gateway Successful Bid

includes cash consideration of approximately $110.86 million, allows the Debtors to avoid the

payment of the Termination Payment in the approximate amount of $3.64 million, includes a

"ticking" fee of $200,000 per day for each day the Gateway Sale fails to close after August 15,

2019, through August 20, 2019, and includes the assumption of employee paid time off obligations

in the estimated amount of approximately $2.4 million. After taking account of certain estimated

working capital adjustments in the Gateway Purchase Agreement, the Debtors expect to realize

approximately $103.1 million in gross proceeds upon the closing of the Gateway Sale (based on

the Debtors' management team's forecast of working capital at closing). Accordingly, the Debtors

expect to realize increased proceeds of (a) approximately $16.9 million more than what the

Debtors expected to realize from a closing of the sale contemplated by the Gateway Stalking Horse

Bid and (b) approximately $13.0 million more than what the Debtors expected to realize from a

closing of the sale contemplated by the Vine Baseline Bid.

                                                -8-

RLF1 21830890v.1
                   Case 19-11240-LSS       Doc 524    Filed 08/07/19    Page 9 of 9



                   21.   In accordance with the Bidding Procedures Order and the Bidding

Procedures, the Debtors selected the final bid submitted by Vine to serve as the Backup Bid for

the Purchased Assets (the "Vine Backup Bid"). The Vine Backup Bid includes a purchase price

of approximately $113.5 million and a "ticking" fee of $200,000 per day for each day the

transaction fails to close after August 15, 2019, through August 20, 2019. After taking account of

certain estimated working capital adjustments and the Termination Payment the Debtors would be

obligated to pay Gateway upon the consummation of an Alternative Transaction, the Debtors

determined that they would realize approximately $102.1 million in gross proceeds upon a closing

of the sale contemplated by the Vine Backup Bid (based on the Debtors' management team's

forecast of working capital at closing).

                   22.   Based on my experience marketing the Purchased Assets and my analysis

of the Qualified Bids received in respect thereof, I believe the Gateway Successful Bid reflects the

highest price and the best terms of all of the bids received for the Purchased Assets and provides

a greater recovery for the Debtors' estates and stakeholders than would be provided by any other

available alternative, including the Vine Backup Bid.

Dated: August 7, 2019
                                                     /s/ Steve Bloom
                                                     Steve Bloom
                                                     Executive Director, Moelis & Company LLC




                                                -9-

RLF1 21830890v.1
